Citation Nr: 1014315	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.  He died in February 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 letter of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied the benefit sought on appeal.  The 
appellant appealed that decision and the case was referred to 
the Board for appellate review.  

The issue of the appellant substituting for the purpose of 
processing the Veteran's claim for service connection for 
posttraumatic stress disorder to completion has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died on February [redacted], 2006, and his original 
Certificate of Death lists the immediate cause of death as 
Alzheimer's disease.  At the time of the Veteran's death in 
February 2006, service connection was not in effect for any 
condition.  However, the Veteran had been granted entitlement 
to a nonservice-connected pension effective from October 20, 
2000.  

The appellant's claim for service connection for the cause of 
the Veteran's death was previously considered and denied by 
the RO in a May 2006 letter.  That decision noted that there 
was no evidence to show that the Veteran's death was related 
to military service.  Conversely, that decision granted 
nonservice-connected disability death pension to the 
appellant as the Veteran's surviving spouse.  The appellant 
was notified of the decision and of her appellate rights.  
She submitted a Notice of Disagreement (NOD) in June 2006 and 
a Statement of the Case (SOC) was issued in May 2007.  
Shortly thereafter, in June 2007, the appellant filed a 
Substantive Appeal (VA Form 9).  

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a Veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must be singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially, that it combined to cause death, that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The appellant has submitted the Veteran's death certificate 
twice.  The certificate was first submitted in February 2006, 
shortly after the Veteran's death.  This certificate shows 
the cause of death as Alzheimer's disease, with no 
contributing or underlying cause.  The appellant submitted an 
amended death certificate in February 2010.  This amended 
certificate has a hand-written and initialed note stating 
that posttraumatic stress disorder (PTSD) was an underlying 
cause of the Veteran's death.  A review of the appellant's 
claims folder shows that service connection was not in effect 
for posstraumatic stress disorder.  The appellant's primary 
contention appears to be that the Veteran had posttraumatic 
stress disorder, which she claims should have been service-
connected, and that this condition was an underlying cause of 
the Veteran's death.  

Prior to his death, in December 2005, the Veteran had filed a 
claim for entitlement to service connection for posttraumatic 
stress disorder.  As noted above, this claim was never 
adjudicated and so no determination has been made as to 
whether the Veteran actually had posttraumatic stress 
disorder and whether it was related to service.  In addition, 
there is contradictory evidence as to whether the Veteran's 
claimed posttraumatic stress disorder is actually causally 
linked to the Veteran's death.  Accordingly, these issues 
must be addressed by an appropriate medical professional.

A review of the claims folder reflects that in December 2000 
the Veteran reported that he arrived in Vietnam (Da Nang) in 
June 1966 and then spent several months in Chu Lai.  He 
indicated that he was transferred to the 1st Battalion 
Landing Team, 3rd Marine Regiment, 3rd Marine Division for 8 
months and he listed the ships on which he served.  He 
contended that he made eleven landing operations from Tan Ky 
to the DMZ and that the last landing was at Tam Ky when the 
Viet Cong hit a POW camp.  He returned to the states in 
August 1967.  

Furthermore, as the claim is being remanded, the Board notes 
that Hupp v. Nicholson, 21 Vet. App. 342 (2007) requires that 
in cause of death claims, VA's duty to notify under 
38 U.S.C.A. § 5103(a) must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Complete 
notice in compliance with Dingess v. Hartman, which informs 
the appellant of how VA determines effective dates should 
also be issued.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159 (2009), 
the appellant should be notified what 
information and evidence are still needed 
to substantiate her claim for service 
connection for the cause of the Veteran's 
death.  Included therein should be notice 
specifically tailored to comply with the 
Court's holding in Hupp as to claims for 
VA dependence and indemnity compensation, 
including an explanation of the evidence 
and information required to substantiate a 
claim for service connection for the cause 
of the Veteran's death based on a disorder 
not yet service-connected.  Depending on 
the appellant's response, all assistance 
due to her should then be provided by VA.  

2.  The RO/AMC should make an attempt to 
obtain complete copies of the Veteran's 
Official Military Personnel File (OMPF) 
and/or Military Personnel Record Jacket 
(MPRJ) to determine if there is any 
information showing his involvement in 
combat or any in-service stressor due to 
Vietnam service or information that 
corroborates the Veteran's statement in 
December 2000.  In doing so, the RO should 
contact any necessary authorities and 
provide the appropriate information, as 
needed.  If requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  Copies of all materials 
obtained should be associated with the 
claims file.  

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran engaged in combat with 
the enemy.  If the RO determines that the 
Veteran was not engaged in combat with the 
enemy it must determine whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO/AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor or 
stressors.  Moreover, the RO/AMC must 
specify what stressor or stressors in 
service is has determined are established 
by the record.  In reaching this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record and conduct any research it deems 
necessary.

4.  Thereafter, the RO/AMC should provide 
for a VA psychiatric opinion.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
physician providing the psychiatric 
opinion.  The reviewing physician should 
indicate in the report that the claims 
file has been reviewed.  Based on a review 
of the claims file the physician is 
requested to identify the Veteran's 
psychiatric disability or disabilities and 
associated symptomatology.  If the 
reviewing physician determines that the 
Veteran had posttraumatic stress disorder 
prior to his death, the physician is 
requested to offer an opinion as to 
whether or not the Veteran's PTSD was at 
least as likely as not (i.e., probability 
of 50 percent) related to a verified in-
service stressor event.  A complete 
rationale for any opinion expressed should 
be provided.  

If and only if the reviewing physician 
determines that the Veteran suffered from 
PTSD prior to his death and that PTSD was 
related to service, the reviewing 
physician is instructed provide an opinion 
as to whether the Veteran's claimed PTSD 
was causally related to his death.  The 
opining physician should be instructed 
that in determining whether a service-
connected disability contributed to death, 
it must be shown that it contributed 
substantially or materially, that it 
combined to cause death, that it aided or 
lent assistance to the production of 
death.  It is not sufficient to show that 
it casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.  

5.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


